19 N.Y.3d 875 (2012)
969 N.E.2d 1164
947 N.Y.S.2d 49
2012 NY Slip Op 75127
MARKO S., Also Known as MARKO ALEXANDER S., Also Known as MARKO A., Respondent,
v.
HEATHER S., Also Known as HEATHER KIM S., Appellant.
Motion No: 2012-355.
Court of Appeals of New York.
Submitted April 9, 2012.
Decided June 5, 2012.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution. Motion for poor person relief dismissed as academic.